Case 3:15-cv-00179-JPG-GCS Document 47 Filed 01/13/21 Page 1 of 1 Page ID #94




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


  EMPLOYERS & CEMENT MASONS #90
  HEALTH & WELFARE FUND and
  EMPLOYERS & CEMENT MASONS #90
  PENSION FUND,                                                      Case No. 15–CV–00179–JPG
  Plaintiffs,

  v.

  EDWARDS-KAMADULSKI, LLC,
  Defendant.

                                          JUDGMENT

        This matter having come before the Court, and the defendant having failed to meet its

 obligations under the Court’s Consent Decree,

        IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered for the

 plaintiffs and against the defendant in the total amount of $3,727.42—that is, $2,651.17 for the

 outstanding balance under the Consent Decree and $1,076.25 for the plaintiffs’ attorney fees.



 Dated: Tuesday, January 12, 2021                    MARGARET M. ROBERTIE
                                                     CLERK OF COURT

                                                     s/Tina Gray, Deputy Clerk

 Approved by: s/J. Phil Gilbert
             J. PHIL GILBERT
             UNITED STATES DISTRICT JUDGE
